DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches a light control sheet comprising: a first transparent electrode; a second transparent electrode; a light control layer positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes; and a voltage control unit comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and comprising light control driving circuitry and random number generator circuitry such that the random number generator circuitry is configured to switch from one of random numbers corresponding to different frequencies of the AC voltage respectively to a different one of the random numbers in a cycle and that the light control driving circuitry is configured to obtain each of the random numbers in the cycle and  switch from one of the frequencies of the AC voltage corresponding to the one of the random numbers to a different one of the frequencies of the AC voltage corresponding to the different one of the random numbers based on each of the random numbers obtained from the random number generator circuitry.
Claims 2-15 and 18-20 are allowed since they depend on the allowed claims 1.

Claim 16 is allowed since there is no prior teaches a light control sheet comprising: a first transparent electrode; a second transparent electrode; a light control layer positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes; and a voltage control unit comprising circuitry configured to randomly switch a frequency of the AC voltage from one frequency to another frequency in a cycle based on each of random numbers corresponding to different frequencies of the AC voltage respectively such that the light transmission property is maintained by switching the frequency of the AC voltage from one frequency to another frequency applied by the first and second transparent electrodes in a cycle.

Claim 17 is allowed since there is no prior teaches an imaging system, comprising: a light control sheet and a camera configured to obtain from the light control sheet a frequency of an AC voltage applied to the light control sheet, and obtain pixel data from an image captured via the light control sheet at an interval equal to an integer multiple of an AC voltage cycle, wherein the light control sheet comprises a first transparent electrode, a second transparent electrode, a first light control layer positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the first light control layer between the first and second transparent electrodes, and a voltage control unit configured to apply an AC voltage across the first light control layer between the first and second transparent electrodes and change the frequency of the AC voltage applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871